Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 18, 2015

                                    No. 04-15-00398-CV

                                    Caroline BUSWELL,
                                          Appellant

                                              v.

 THE GWSPI COMPANY LLC as Successor in Interest to Wilmington Trust, NA, Trustee of
                 the Jeffrey P. Blanchard 2013 Family Trust,
                                   Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-06197
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
       Appellant's motion for extension of time to file reply brief is hereby GRANTED. Time is
extended to September 25, 2015.

       It is so ORDERED on September 18, 2015

                                                          PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court